Case 9:18-cv-00120-RC-ZJH Document 78 Filed 01/31/21 Page 1 of 2 PageID #: 508




                            **NOT FOR PRINTED PUBLICATION**


                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

CLARENCE WRIGHT                                    §

VS.                                               §       CIVIL ACTION NO. 9:18-CV-120

TEXAS DEP’T OF CRIMINAL JUSTICE,                   §
ET AL.

          ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ACCEPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Clarence Wright, a prisoner confined at the Polunsky Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division (TDCJ-CID), proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 and the Religious Land Use and

Institutionalized Persons Act of 2000 (RLUIPA), 42 U.S.C. § 2000cc, against TDCJ and Bryan Collier.

       The Court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

The Magistrate Judge recommends dismissing the claims against TDCJ.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the Magistrate

Judge’s Report and Recommendation.

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration of all the pleadings and the
Case 9:18-cv-00120-RC-ZJH Document 78 Filed 01/31/21 Page 2 of 2 PageID #: 509




relevant case law, the Court concludes that the petitioner’s objections lack merit. The Eleventh

Amendment bars a citizen of a state from bringing an action in federal court against his own state, or

against a state agency or department. Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89,

98-99 (1984). Although plaintiff is barred from suing TDCJ because it is a state agency, he may pursue

his claims for declaratory and injunctive relief against defendant Collier in his official capacity. See

Mayfield v. Texas Dep’t of Criminal Justice, 529 F.3d 599, 605 (5th Cir. 2008).

                                               ORDER

          Plaintiff’s objections (docket entry #29) are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge (docket

entry #28) is ACCEPTED. The Texas Department of Criminal Justice is DISMISSED from this

action.


   So ORDERED and SIGNED, Jan 31, 2021.


                                                         ____________________
                                                         Ron Clark
                                                         Senior Judge




                                                   2
